      Case 4:18-cv-04135 Document 6 Filed on 11/01/18 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                               UNITED STATES DISTRICT COURT                            November 01, 2018
                                SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                    HOUSTON DIVISION

DOUGLAS GRANT MARSHALL,                            §
                                                   §
         Petitioner,                               §
VS.                                                §   CIVIL ACTION NO. 4:18-CV-4135
                                                   §
LORIE DAVIS,                                       §
                                                   §
         Respondent.                               §

                        ORDER GRANTING MOTION FOR LEAVE
                          TO PROCEED IN FORMA PAUPERIS

       Petitioner Douglas Grant Marshall, an inmate in the Texas Department of Criminal

Justice, filed a petition for a writ of habeas corpus. He also filed a motion seeking leave to

proceed in forma pauperis (Doc. # 2). Based on the certified inmate trust account statement

attached to petitioner’s motion, the Court ORDERS as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. # 2) is GRANTED.

       2.      The petitioner is not required to pay an initial partial filing fee.

       3.      Thereafter, the petitioner shall pay $5.00, the balance of the filing fee. The

agency shall collect this amount from the petitioner’s trust account, when funds are available,

and forward it to the Clerk.

       4.      The petitioner is responsible for signing all consents and other documents

required by the agency having custody of petitioner to authorize the necessary withdrawal from

the petitioner’s inmate trust account.

       5.      The petitioner must notify the court of any change of address by filing a written

notice of change of address with the Clerk. Failure to file such notice may result in this case

being dismissed for want of prosecution.




1/2
      Case 4:18-cv-04135 Document 6 Filed on 11/01/18 in TXSD Page 2 of 2



       NOTICE TO THE PETITIONER:

       Although you have been granted permission to proceed as a pauper, you must pay the full

filing fee when funds are available. If you do not wish to pay the full filing fee you must notify

the court in writing, by letter or motion, advising that you do not wish to prosecute this civil

action. Your notice must be received by the Court within 30 days of the date of this Order.

       The Clerk will send a copy of this Order to the parties and will also provide a copy

of this Order by electronic mail or Federal Express, if appropriate, to (1) the TDCJ - Office

of the General Counsel, Capitol Station, P.O. Box 13084, Austin, Texas, 78711, Fax: 512-

936-2159; and (2) the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax:

936-437-4793.

       It is so ORDERED.

       SIGNED on this 1st day of November, 2018.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




2/2
